Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 1 of 22

wei

rey
ih Fa Foe . r
neal wo blue
mite eye ote am,

dete tated Shee cee be ye

IN THE UNITED SMATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

aap

ITW/LNE: USAO 2018R00584

_

UNITED STATES OF AMERICA /f\ =

 

 

v. Ne CRIMINAL NO. & LY -~/ 4-02 0G
*

DARRYL ADAMS, * (Conspiracy to Distribute and Possess

a/k/a “Q,” * with the Intent to Distribute

a/k/a “DA,” * Controlled Substances, 21 U.S.C. §
DANIEL BLUE, * $46; Possession with the Intent to
BRIAN BLACKSTON, * Distribute Controlled Substances, 21

a/k/a “SO BIG,” * U.S.C. § 841(a)(1); Possession of a
KEIZYE COLLINS, * Firearm in Furtherance of a Drug ,
DEREK CROSBY, * Trafficking Crime, 18 U.S.C. § 924 (c);

a/k/a “MICE,” * Possession of a Firearm and
DONTE COMMODORE, * Ammunition by a Convicted Felon, 18
EGAN DAVIS, * U.S.C. § 922(g); Aiding & Abetting, 18
GEORGE DRUMMOND, * U.S.C. § 2; Forfeiture, 21 U.S.C. § 853,
CHEYENNE ELLISON, * 18 U.S.C. § 924(d), and 28 U.S.C.
ZACKORY FOSTER, *  —- § 2461(c))
DEMETRIO MCCULLOUGH, *
CHARLTON MORRIS, *

a/k/a “DARTIN,” %
CHRISTOPHER REDD, * UNDER SEAL
RICARDO SIMON, *
TONY SOLOMON, *
NOAH WALSTON, *

a/k/a “LITTLE FATS,” *
WINDEER WASHINGTON, *
KEON WHITE, , *

a/k/a “TWIN,” *
MALIK WILLIAMS, *

a/k/a “FREAKY,” *

*
Defendants.
Rik kk a
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 2 of 22

INDICTMENT

COUNT ONE
(Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

The Grand Jury for the District of Maryland charges that:
From in or about July 2018 and continuing until on or about the date of this Indictment, in
the District of Maryland and elsewhere, the defendants,

DARRYL ADAMS,
a/k/a “<Q,”

a/k/a “DA,”
DANIEL BLUE,
BRIAN BLACKSTON,
a/k/a “SO BIG,”
KEIZYE COLLINS,
DEREK CROSBY,
A/K/A “MICE,”
DONTE COMMODORE,
EGAN DAVIS,
GEORGE DRUMMOND,
CHEYENNE ELLISON,
ZACKORY FOSTER,
DEMETRIO MCCULLOUGH,
CHARLTON MORRIS,
a/k/a “DARTIN,”
CHRISTOPHER REDD,
RICARDO SIMON,
TONY SOLOMON,
NOAH WALSTON,
a/k/a “LITTLE FATS,”
WINDEER WASHINGTON,
KEON WHITE,
a/k/a “TWIN,”
MALIK WILLIAMS,
a/k/a “FREAKY,”

did knowingly and willfully combine, conspire, confederate and agree with one another and with
others known and unknown to the Grand Jury to distribute and possess with intent to distribute

one kilogram or more of a mixture or substance containing a detectable amount ofheroin, a mixture

2
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 3 of 22

or substance containing a detectable amount of N-pheny!l-N-[1-(2-phenylethyl)piperidin-4-y]]
propanamide, also known as fentanyl, a Schedule I] controlled substance, and five kilograms of
and a mixture or substance containing a detectable amount of cocaine, a Schedule IJ controlled
substance, and 280 grams or more of a mixture or substance containing a detectable amount of
cocaine base, a Schedule II controlled substance, in violation of 21 U.S.C. § 841.

MANNER AND MEANS OF THE CONSPIRACY

 

1. Among the manner and means by which the defendants and others conducted and
participated in the conspiracy were the following:

2. Members and associates of the Montford and OTM Drug Trafficking Organizations
distributed narcotics in and around the 400 block of North Montford Avenue at Jefferson Street

Baltimore, Maryland and in and around the 2400 block of East Monument Street at Port Street,

Baltimore Maryland.

3. Members of conspiracy distributed heroin, fentanyl, cocaine, and cocaine base to
customers.

4. Members of the conspiracy conducted narcotics sales on a daily basis, operating in

rotating shifts to ensure continuous distribution.

5. Members of the conspiracy sold bulk quantities of narcotics to other drug traffickers
who, in turn, redistributed the narcotics in and around Baltimore.

6. Members of the conspiracy adulterated heroin, fentany!, cocaine, and cocaine base
to maximize their profits, cutting the drugs with other substances.
7. Members of the conspiracy used residences in and around Baltimore, Maryland to

process, repackage, and prepare heroin, fentanyl, cocaine, and cocaine base for distribution.
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 4 of 22

8. Members of the conspiracy frequently changed cell phones to prevent the
interception of drug-trafficking communications by law enforcement.
9. Members of the conspiracy possessed firearms in furtherance of their drug

trafficking activities, including this conspiracy.

21 U.S.C. § 846
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 5 of 22

COUNT TWO
(Possession with Intent to Distribute Cocaine, Heroin and Fentanyl)

The Grand Jury for the District of Maryland further charges that:
On or about August 2, 2018, in the District of Maryland, the defendant,
DARRYL ADAMS,

did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or
substance containing a detectable amount of heroin, a Schedule I controlled substance, a mixture
or substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)piperidin-4-y]]
propanamide, also known as fentanyl, a Schedule II controlled substance and a quantity of a
mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance.

21 U.S.C. § 841(a)(1) and (b)(1)(C)
18 U.S.C. § 2
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 6 of 22

COUNT THREE
(Possession of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
On or about January 8, 2019, in the District of Maryland, the defendants,
DANIEL BLUE

did knowingly possess firearms, to wit: (1) Taurus Judge .45 caliber/410 revolver, serial number
LU474889, and (2) Kahr Arms .45 caliber semi-automatic pistol, serial number CA5313, in
furtherance of a drug trafficking crime for which they may be prosecuted in a court of the United
States, that is, conspiracy to distribute and possession with intent to distribute controlled
substances in violation of Title 21, United States Code, Section 846, as alleged in Count One of

this Indictment, which is incorporated herein by reference.

18 U.S.C. § 924(c)
18 U.S.C. § 2
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 7 of 22

COUNT FOUR
(Possession of a Firearm by a Felon)

The Grand Jury for the District of Maryland further charges that:
On or about January 8, 2019, in the District of Maryland, the defendant,
DANIEL BLUE,
possessed in and affecting commerce firearms and ammunition, that is, a Taurus Judge .45
caliber/410 revolver, serial number LU474889, and a Kahr Arms 45 caliber semi-automatic pistol,

serial number CA5313, and ammunition, having previously been convicted of a felony and did so

knowingly.

18 U.S.C. § 922(g)(1)
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 8 of 22

COUNT FIVE
(Possession with Intent to Distribute Heroin and Fentanyl)

The Grand Jury for the District of Maryland further charges that:
On or about August 3, 2018, in the District of Maryland, the defendant,
KEIZYE COLLINS,
did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or
substance containing a detectable amount of heroin, a Schedule | controlled substance, and a
mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl )piperidin-

4-yl] propanamide, also known as fentanyl, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1) and (b)(1)(C)
18 US.C. § 2
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 9 of 22

COUNT SIX
(Possession of a Firearm in Furtherance of Drug Trafficking) —

The Grand Jury for the District of Maryland further charges that:
On or about January 23, 2019, in the District of Maryland, the defendants,

~

DONTE COMMODORE,
ZACKORY FOSTER, and

TONY SOLOMON,
did knowingly possess firearm, that is, a Glock 23, .40 caliber semi-automatic pistol, bearing serial
number PVK637, in furtherance of a drug trafficking crime for which they may be prosecuted in
a court of the United States, that is, conspiracy to distribute and possession with intent to distribute

controlled substances, in violation of Title 21, United States Code, Section 846, as alieged in Count

One of this Indictment, which is incorporated herein by reference.

18 U.S.C. § 924(c)
18 U.S.C. §2
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 10 of 22

COUNT SEVEN
(Possession of a Firearm by a Felon)

The Grand Jury for the District of Maryland further charges that:
On or about January 23, 2019, in the District of Maryland, the defendants,

ZACKORY FOSTER, and
TONY SOLOMON,

possessed in and affecting commerce a firearm and ammunition, that is, a loaded Glock 23, .40
caliber semi-automatic pistol, bearing serial number PVK.637, and ammunition, having previously

been convicted of a felony and did so knowingly.

18 U.S.C. § 922(g)(1)

10
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 11 of 22

COUNT EIGHT
(Possession with Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about January 17, 2019, in the District of Maryland, the defendant,
EGAN DAVIS,
did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or

substance containing detectable amount of cocaine, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1) and (b)(1\(C)
18 U.S.C. §2

1]
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 12 of 22

COUNT NINE
(Possession with Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about January 29, 2019, in the District of Maryland, the defendant,
EGAN DAVIS,
did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or

substance containing detectable amount of cocaine, a Schedule IE controlled substance.

21 U.S.C. § 841(a)(1) and (6)(1)(C)
18 U.S.C. §2

12
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 13 of 22

COUNT TEN
(Possession of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
On or about January 23, 2019, in the District of Maryland, the defendants,

GEORGE DRUMMOND, and
TONY SOLOMON

did knowingly possess a firearm, that is, a Glock 37, .45 caliber semi-automatic pistol, serial
number GAF795 in furtherance of a drug trafficking crime for which they may be prosecuted in a
court of the United States, that is, conspiracy to distribute and possession with intent to distribute
controlled substances, in violation of Title 21, United States Code, Section 846, as alleged in Count

One of this Indictment, which is incorporated herein by reference. -

18 U.S.C. § 924(c)
18 U.S.C. §2

13
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 14 of 22

COUNT ELEVEN
(Possession of a Firearm by a Felon)

The Grand Jury for the District of Maryland further charges that:
On or about January 23, 2019, in the District of Maryland, the defendants,

GEORGE DRUMMOND, and
TONY SOLOMON,

possessed in and affecting commerce a firearm and ammunition, that is, a loaded a Glock 37, .45
caliber semi-automatic pistol, serial number GAF795, and ammunition, having previously been

convicted of a felony and did so knowingly.

18 U.S.C. § 922(g)(1)

14
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 15 of 22

COUNT TWELVE
(Possession with Intent to Distribute Cocaine and Heroin)

The Grand Jury for the District of Maryland further charges that:
_On or about bowels trict of Maryland, the defendant,
DEMETRIO MCCULLOUGH,
did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or
substance containing a detectable amount of heroin, a Schedule I controlled substance, and a
quantity of a mixture or substance containing a detectable amount of cocaine base, a Schedule II

controlled substance.

21 U.S.C. § 841(a)(1) and (b)(1)(C)
18 U.S.C. §2

15
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 16 of 22

COUNT THIRTEEN
(Possession with Intent to Distribute Fentany])

The Grand Jury for the District of Maryland further charges that:
On or about August 23, 2018, in the District of Maryland, the defendant,

CHARLTON MORRIS,
a/k/a “DARTIN,”

did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or
substance containing a detectable amount of N-phenyl-N-[i-(2-phenylethyl)piperidin-4-yl]

propanamide, also known as fentanyl, a Schedule IT controlled substance.

21 U.S.C. § 841(a)(1) and (b)(1)(C)
18 U.S.C. §2

16
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 17 of 22

COUNT FOURTEEN
(Possession with Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about January 21, 2019, in the District of Maryland, the defendant,
CHRISTOPHER REDD,
did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or

substance containing detectable amount of cocaine, a Schedule JI controlled substance.

21 U.S.C. § 841(a)(1) and (b)(1)(C)
18 U.S.C. §2

17
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 18 of 22

COUNT FIFTEEN
(Possession with Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about January 2, 2019, in the District of Maryland, the defendant,
WINDEER WASHINGTON
did knowingly and intentionally possess with the intent to distribute 28 grams of a mixture or

substance containing a detectable amount of cocaine base, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1) and (b)(1)(B)
18 U.S.C. §2

18
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 19 of 22

COUNT SIXTEEN
(Possession with Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about October 11, 2018, in the District of Maryland, the defendant,

KEON WHITE,
a/k/a “TWIN,”

did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or

substance containing detectable amount of cocaine base, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1) and (b)(1\(C)
18 U.S.C. §2

19
‘

Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 20 of 22

COUNT SEVENTEEN
(Possession with Intent to Distribute Fentanyl)

The Grand Jury for the District of Maryland further charges that:
On or about October 30, 2018, in the District of Maryland, the defendant,

MALIK WILLIAMS,
a/k/a “FREAKY,”

did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or
substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)piperidin-4-yl]

propanamide, also known as fentanyl, a Schedule IT controlled substance.

21 U.S.C. § 841(a)(1) and (b)(1)(C)
18 U.S.C. §2

20
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 21 of 22

FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with Title 21,
United States Code, Section 853, Title 18, United States Code, Section 924(d), and Title 28,
United States Code, Section 2461(c), in the event of the defendants’ convictions under Counts
One through Bleven of this Superseding Indictment.
| Narcotics Forfeiture
2. As a result of the offenses set forth in Counts One, Two, Five, Eight, Nine,

Twelve, Thirteen, Fourteen, Fifteen, Sixteen, and Seventeen incorporated here, the defendants

shall forfeit:
a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such violations; and '
b. any property used or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, such violations.
3. The property to be forfeited includes any funds that were furnished or intended to

be furnished in exchange for controlled substances and constitutes proceeds traceable to such
exchanges and was used or intended to be used to facilitate a violation of the Controlled Substances

Act.

2]
Case 1:19-cr-00286-ELH Document 23 Filed 06/11/19 Page 22 of 22

Firearms Forfeiture
4. As a result of the offenses set forth in Counts Four, Seven, and Eleven incorporated
here, the defendants shall forfeit to the United States the firearms identified in those counts and
involved in those offenses.
Substitute Assets
3. if any of the property described above, as a result of any act or omission of any
defendants,
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or,
e. has been commingled with other property which cannot be subdivided without

difficulty

the United States of America shall be entitled to forfeiture of substitute property.

21 U.S.C. § 853
28 U.S.C. § 2461(c)

Past & Hon PRE

ROBERT K. HUR
United States Attorney

eth IITs Fa Taam, rT to

 

c SIGNATURE REDACTED

vr

Foreperson Date

 

 

22
